File No. 812- APPLICATION UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Application for an Order (i) under Section 6(c) of the Investment Company Act of 1940, as amended(the “1940 Act”) granting an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, (ii) under Sections 6(c) and 17(b) of the 1940 Act granting an exemption from Sections 17(a)(1) and 17(a)(2) of the 1940 Act, and (iii) under Section 12(d)(1)(J) of the 1940 Act granting an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the 1940 Act In the Matter of New York Alaska ETF Management LLC ETF Plus 1 Trust 535 Fifth Avenue, 4th Floor New York, New York 10017 Please send all communications to: Ofer Abarbanel New York Alaska ETF Management LLC 535 Fifth Avenue, 4th Floor New York, New York 10017 With a copy to: Stuart M. Strauss, Esq.
